NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN JACKSON,                                No. 16-17006

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00968-TLN-AC

 v.
                                                MEMORANDUM*
CLEAR RECON CORPORATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Stephen Jackson appeals pro se from the district court’s judgment dismissing

his action alleging foreclosure-related claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Fed. R. Civ. P. 12(b)(6). In re Mortg. Elec. Registration Sys., Inc., 754 F.3d 772,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
780 (9th Cir. 2014). We affirm.

      The district court properly dismissed Jackson’s action because Jackson

failed to allege facts sufficient to state any plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also In re Mortg. Elec. Registration Sys., Inc., 754
F.3d at 784-85 (elements of a wrongful foreclosure claim); Oasis West Realty, LLC

v. Goldman, 250 P.3d 1115, 1121 (Cal. 2011) (elements of a breach of contract

claim).

      We reject as meritless Jackson’s contention that the district court erred by

failing to consider his claim under Cal. Civ. Code § 2923.6(c).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     16-17006